DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities: page 8 of the specification, at line 1, recites “stirring jaws 12” but should instead read --stirring claws 12--.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  	Such claim limitation(s) is/are: a driving device in claim 13 and a transmission assembly in claims 13-16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1-6, 9-16, and 18 are objected to because of the following informalities: 
Claim 1, at line 2, should have the word “and” added after the semicolon.
Claim 1, at line 12, should have the word “and” added after the semicolon.
Claims 2-6 and 9-16 are objected to due to dependence from claim 1.
Claim 14 includes multiple recitations of the phrase “transmission way”, however it is suggested to amend the claim to instead read --transmission manner-- for clarity.
Claim 18, at line 2, should have the word “and” added after the semicolon.
Claim 18, at line 12, should have the word “and” added after the semicolon.
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-6, 10-11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shapiro (US 6,442,954) in view of Schroeder (US 5,054,654).
	As to claims 1-2 and 18, Shapiro teaches a refrigerator comprising:
	a refrigerator door 18;
	an icemaker 20 which comprises:
		an ice storage container disposed on the refrigerator door (Figs. 1-2);
		a stirrer 26 provided in the ice storage container, wherein the stirrer comprises a rotary shaft in a first fixed position relative to the container 24 (Figs. 3-4);
		an ice knife assembly 60 provided in the ice storage container wherein the ice knife assembly 60 comprises a rotary shaft (Fig. 4: see shaft about which rotary blade 62 rotates) and the rotary shaft of the ice knife assembly is in a second fixed position relative to the ice storage container (Fig. 4); 
	wherein the rotary shaft of the stirrer 26 is located above the rotary shaft of the ice knife assembly 60 (Fig. 4), and an orthographic projection of the rotary shaft of the stirrer in a horizontal plane is perpendicular to that of the rotary shaft of the ice knife assembly in the same horizontal plane such that projections are intersecting (see Fig. 4; note the rotary shaft of the ice knife assembly 60 is horizontal and perpendicular to the door 18, and the rotary shaft of the stirrer 26 is horizontal and parallel to the door 18).
	Shapiro does not explicitly teach a plurality of stirring claws as claimed. However, Schroeder teaches a plurality of stirring claws 23 which are provided on a rotary shaft 19 of a stirrer. The claws 23 each have a longitudinal direction which is perpendicular to the shaft 19, and the claws 23 are uniformly distributed in a circumferential direction of the shaft 19, such that longitudinal directions of the claws 23 are spaced from each other with a same angular interval (Figs. 2-4). As such it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the stirrer 26 of Shapiro to include a plurality of stirring claws as claimed and taught by Schroeder in order to provide a more easily cleanable stirring device (Schroeder, col. 2, lines 65-68). 
	As to claim 3, Shapiro teaches the rotary shaft of the stirrer 26 located in a first horizontal plane (Figs. 3-4) and the rotary shaft of the ice knife assembly 60 located in a second horizontal plane (Fig. 4), wherein the first horizontal plane is above the second horizontal plane (Fig. 4).
	As to claims 5-6, Schroeder teaches the claws 23 being apart from each other in a longitudinal direction of the shaft, wherein a distance between two adjacent claws 23 is a constant (Figs. 2-4).
	As to claim 10, Schroeder teaches the claws 23 being integrated on the shaft (Fig. 3).
	As to claim 11, Shapiro, as modified, does not explicitly teach detachable claws. However it would have been an obvious design choice to modify the reference by having detachable claws, since the applicant has not disclosed that such a feature solves any stated problem or provides any unexpected result, and since such a feature would have been readily recognized as advantageous to one of ordinary skill in the art for the purpose of enabling convenient replacement of broken and/or malfunctioning claws.

Claim 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied above, and further in view of Chung (US 2006/0213213).
	As to claim 4, Shapiro teaches that the ice storage container includes a bottom wall (bottom of container 24, see figures 2 and 3 and column 2 lines 52-53), a first side wall (left) and a second side wall (right) are spaced apart from each other in a width direction of the refrigerator (see figures 3 and 4), and a third side wall (front) and a fourth side wall (back) are spaced apart from each other in a depth direction of the refrigerator (“a suitable container with an open top”, see column 2 lines 52-24 and figures 3 and 4; without front and back walls, the container would not be suitable);
	wherein the rotary shaft of the stirrer 26 is connected to the first side wall and the second side wall.
	Shapiro does not explicitly disclose that the rotary shaft of the ice knife assembly 60 is connected to the third and fourth walls of the container. However, Chung discloses an ice knife assembly (ice crusher 37, see figure 3 and paragraph [0036]) with a rotary shaft (33, see figure 3 and paragraph [0049]) connected to walls which are the front and back of an ice accommodation chamber in the door of a refrigerator (see figures 1 and 4). Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to connect the rotary shaft of the ice knife assembly 60 of Shapiro to the third and fourth walls of the container, as is disclosed by Chung, in order to more easily ensure the ice knife assembly is mounted sufficiently securely by using multiple mounting points for the rotary shaft. 
	As to claim 12, Shapiro teaches that the ice knife assembly 60 further comprises:
	at least one fixed ice knife (suitable mounted stationary blades 64, see figure 4 and column 5 lines 34-35), wherein the at least one fixed ice knife is configured to be fixed relative to the storage container;
	at least one movable ice knife (rotary blade 62, see figure 4 and column 5 line 33), wherein the at least one movable ice knife is configured to be rotatable with the rotary shaft of the ice knife assembly;
	wherein the rotary shaft of the ice knife assembly is configured to drive the at least one movable ice knife to rotate in the first direction to break the ice cubes in the ice storage container under the cooperation of the at least one movable ice knife and the at least one fixed ice knife (see figure 4 and column 5 lines 33-40).
	It is noted that Shapiro does not disclose at least one ice cube separator, wherein the at least one ice cube separator and the at least one fixed ice knife are located at two sides of the rotary shaft of the ice knife assembly separately, the ice cube separator being fixed relative to the ice storage container, and driving the movable ice knife in the second direction opposite to the first direction separates the frozen ice cubes in the ice storage container under the cooperation of the at least one movable ice knife and the at least one ice cube separator.
	However, Chung et al discloses an ice crusher including stationary blades (36, see figure 6 and paragraph [0049)) fixed to the container, rotary blades (35, see paragraph [0049]) which rotate with respect to the stationary blades and act in cooperation with them to crush ice (see paragraph [0051] and figure 4), and an ice cube separator (70, see figure 6 and paragraph [0074]) which acts in cooperation with the moveable ice knife to separate ice cubes (see paragraph [0073]) while the moveable ice knife operates in reverse (see paragraph [0072]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to implement an ice cube separator which acts in cooperation with the moveable ice knife when the knife rotates in reverse, as is disclosed by Chung, in the system of Shapiro, in order to prevent ice cubes from clumping and creating issues with the dispensing of the ice.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied above, and further in view of Jeong (US 2015/0176882).
	As to claim 9, Shapiro, as modified, does not explicitly teach the claws having a plate shape as claimed. However, Jeong teaches that it is known to utilize stirring claws 112 having a plate shape, wherein the claws 112 include a first end and a second end, wherein a width of the claw 112 gradually decreases from the first end to the second end, and wherein the claws 112 are disposed on a stirring shaft via a through hole (Fig. 3). As such it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to further modify Shapiro to utilize claws as claimed and taught by Jeong for the purposes of providing a stirrer that is less likely to interfere with transferring the container in and out of the door (Jeong, paragraph 9).

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied above, and further in view of Lee (WO 2008/054161; see IDS submitted 1/29/2020).
	As to claim 13, the ice maker of Shapiro further includes:
	a driving device (suitable electrical motor 66, see figure 4 and column 5 lines 37-40), wherein the driving device is connected to the rotary shaft of the ice knife assembly.
	It is noted that Shapiro does not disclose a transmission assembly, wherein an input end of the transmission assembly is connected to the rotary shaft of the stirrer, so that the rotation of the rotary shaft of the ice knife assembly can drive the rotary shaft of the stirrer to rotate.
	However, Lee discloses a transmission assembly (gears, etc. used to transmit motion from motor 351 through drive shaft 351a to stirrer 320 and ice knife 352, see figures 4 and 5 and paragraphs [0048], [0057], and [0058]), wherein an input end of the transmission assembly is connected to the rotary shaft of the ice knife assembly and an output end of the transmission assembly is connected to the rotary shaft of the stirrer, so that the rotation of the rotary shaft of the ice knife assembly can drive the rotary shaft of the stirrer to rotate (see figures 4-6).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to implement a transmission assembly between the ice knife assembly and the stirrer, as is disclosed by Lee, in order to use a common motor for both, thereby reducing the weight and initial expense of the icemaker.
	As to claim 14, the transmission assembly of Lee, and therefore of Shapiro in view of Lee, comprises:
	a first intermediate shaft (shaft of lower gear 353a, see figure 4);
	a second intermediate shaft (shaft of upper 353a, see figure 4) parallel to the first intermediate shaft;
	a first cylindrical gear set (353a and 353a, see figure 4), wherein the rotary motion of the shaft of the ice knife assembly is transmitted through the first intermediate shaft and first gear set;
	a second cylindrical gear set (353b and 353b, see figure 4), wherein the motion of the rotary shaft of the ice knife assembly is transmitted through the second cylindrical gear set; and
	a bevel gear set (composed of gears 352a and lower 353a, see figure 4), wherein the motion of the rotary shaft of the stirrer is transmitted through the second intermediate shaft through the bevel gear set.
	It is noted that because the bevel gear set of Lee is on the rotary shaft of the ice knife assembly, Lee does not disclose the first and second intermediate shafts of the embodiment of figure 4 to be parallel to the rotary shaft of the ice knife assembly.
	However, Lee does explicitly disclose using a varying number of gears (see paragraphs [0058] and [0059]) according to the position and size of the associated drive gear and driven gear, as well as variations according to the axial directions of the stirring guide relative to the drive shaft 351a (see paragraph [0060]), and therefore Lee suggests the recited arrangement of gears and bevel gear, such that the first and second intermediate shafts are parallel to the rotary shaft of the ice knife assembly and the motion of the first intermediate shaft is transmitted to drive the motion of the second intermediate shaft.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to implement the recited first and second cylindrical gear sets and bevel gear set disclosed or suggested by Lee in the system of Shapiro in order to use a known means of driving the stirrer and crusher of Shapiro using a single motor with no unexpected results.
	As to claim 16, the transmission assembly of Lee, and therefore of Shapiro in view of Lee, comprises: a first bevel gear (352a, see figure 4); and a second bevel gear (353a, see figure 4); wherein the first bevel gear and the second bevel gear constitute the bevel gear set.
	It is noted that Lee does not explicitly disclose the first and second bevel gears to be disposed on the second intermediate shaft and on the rotary shaft of the stirrer.
	However, as noted in the above rejection of claim 14, although it is not explicitly disclosed that the first bevel gear is fixedly disposed on the second intermediate shaft and the second bevel gear is fixedly disposed on the rotary shaft of the stirrer, Lee does disclose the obviousness of variations in the gearing, including changing the total number of gears (see paragraphs [0058] and [0059]) to account for different limits within the space of the ice maker. Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to implement the bevel gear set at the end of the transmission assembly nearest the stirrer, instead of nearest the rotary shaft of the ice knife assembly, according to the spatial constraints of the particular implementation in use.

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 9/8/2022, with respect to the rejections under 35 U.S.C. 112 have been fully considered and are persuasive. Said rejections have been withdrawn. 
Applicant’s arguments, see pages 8-11, filed with respect to the rejections under 35 U.S.C. 102 & 103 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Schroeder (US 5,054,654).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Friday 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763